DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 7 recites “the main body.” The Examiner suggests the amendment of “the hollow main body” to improve the claim language consistency throughout the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 17 recites “the first end slit and the second end slit”. There is insufficient antecedent basis for this claim limitation. For the purpose of examination, the limitation “the first end slit and the second end slit” will be interpreted as “the first side slit and the second side
Claim 20, line 3 recites “the first and second end slits”. There is insufficient antecedent basis for this claim limitation. For the purpose of examination, the limitation “the first and second end slits” will be interpreted as “the first and second side slits”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durman (US 5,330,437) in view of Yoon (US 6,083,203).
With regards to claim 1, Durman discloses (Figs. 1-12) a catheter assembly (36) comprising: 
a catheter (38); 
a catheter hub (37) fixed to the catheter (See Fig. 9); and 
a valve body (20) provided in the catheter hub (See Fig. 9), wherein the valve body includes a hollow main body (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. A) provided with a distal end surface located at a distal end of the valve body (See Fig. A), and 

    PNG
    media_image1.png
    579
    956
    media_image1.png
    Greyscale

a fixing portion (30) for fixing the valve body to the catheter hub (See Col. 4, line 42-43 “The valve 20 is restrained in the trocar handle housing 37 by friction fit on lip 30 as shown in Fig. 9”), at least a part of an outer peripheral surface (25, 26) of the hollow main body is inclined with respect to a central axis of the valve body (See Fig. 5, which shows that the outer peripheral surface of the hollow main body is inclined with respect to a central axis of the valve body), at least a part of an inner peripheral surface (See Fig. A above) in an internal cavity (24) of the hollow main body is inclined with respect to the central axis (See Fig. 5, which shows that the inner peripheral surface in an internal cavity is inclined with respect to the central axis), and the hollow main body includes a distal end slit (29) provided on the distal end surface.
Durman is silent with regards to a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit.
Nonetheless, Yoon teaches (Fig. 5) a valve body (84) with a hollow main body (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. B) with a distal end slit (See Fig. 

    PNG
    media_image2.png
    423
    626
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Durman with a teaching of Yoon such that the valve body of Durman includes a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical 
The catheter assembly of Durman modified in view of Yoon will hereinafter be referred to as the catheter assembly of Durman and Yoon.
With regards to claim 2, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 1, however, Durman is silent with regards to the side slit comprises: a pair of side slits that are continuous from the distal end surface in a slit length direction of the distal end slit.
Nonetheless, Yoon further teaches (Figs. 5-6) that the side slit (92) comprises: 
a pair of side slits (92, see Fig. 5 which shows two slits/gaps 92)  that are continuous from the distal end surface (See Fig. B above) in a slit length direction of the distal end slit (See Fig 5, which shows the pair of side slits in a slit length direction of the distal end slit).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Durman and Yoon with a further teaching of Yoon such that the valve body of Durman and Yoon includes a side slit comprising a pair of side slits that are continuous from the distal end surface in a slit length direction of the distal end slit. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 3, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 1, and Durman further teaches (Figs. 1-12) that the valve body (20) 
With regards to claim 5, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 1, however, Durman is silent with regards to a proximal end of the side slit is located on a distal end side with respect to a proximal end of the hollow main body.
Nonetheless, Yoon further teaches (Figs. 5-6) a proximal end (94) of the side slit (92) is located on a distal end side with respect to a proximal end (See Fig. B above) of the hollow main body (See Fig. B above) (See Fig. B above which shows the proximal end of the side slit being distal to the proximal end of the hollow main body. Therefore, the proximal end of the side slit is located on the distal end side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Durman and Yoon with a further teaching of Yoon such that a proximal end of the side slit is located on a distal end side with respect to a proximal end of the hollow main body. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 6, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 1, however, Durman is silent with regards to a proximal end of the side slit is located on a distal end side with respect to a distal end of the fixing portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Durman and Yoon with a further teaching of Yoon such that a proximal end of the side slit is located on a distal end side with respect to a distal end of the fixing portion. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 7, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 5, however, Durman is silent with regards to the proximal end of the side slit is located on a proximal end side with respect to a central position in an axial direction of the hollow main body.
Nonetheless, Yoon further teaches (Figs. 5-6) that the proximal end (94) of the side slit (92) is located on a proximal end side with respect to a central position (the central position being the center of the hollow main body) in an axial direction of the hollow main body (See Fig. 5 above, which shows the proximal end of the side slit being located proximal to a central position of the hollow main body. Therefore, the proximal end of the side slit is located on a proximal end side.).

With regards to claim 12, Durman discloses (Figs. 1-12) a medical valve (20) comprising: 
a hollow main body (See Fig. A above) including a distal end surface (See Fig. A above); and 
a base (30) located on a proximal end side of the hollow main body (See Fig. 5), wherein
 at least a part of an outer peripheral surface (25, 26) of the hollow main body is inclined with respect to a central axis of the main body (See Fig. 5, which shows the outer peripheral surface 25, 26 of the hollow main body inclined with respect to a central axis of the main body), 
at least a part of an inner peripheral surface (See Fig. A above) in an internal space (24) of the hollow main body is inclined with respect to the central axis (See Fig. 5, which shows the inner peripheral surface of the hollow main body inclined with respect to a central axis), and 
the hollow main body includes a distal end slit (29) provided on the distal end surface (See Fig. A above).
Durman is silent with regards to a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve of Durman with a teaching of Yoon such that the valve includes a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
The valve of Durman modified in view of Yoon will hereinafter be referred to as the valve of Durman and Yoon.
With regards to claim 13, the valve of Durman and Yoon teaches the claimed invention of claim 12, and Durman further teaches that the distal end slit (29) extends from the distal end surface (See Fig. A above) to the internal space (24) of the hollow main body (See Fig. A above).
Durman is silent with regards to the side slit extends from the outer peripheral surface of the hollow main body to the internal space of the hollow main body.
Nonetheless, Yoon further teaches that side slit (92) extends from the outer peripheral surface (The Examiner is interpreting the outer peripheral surfaces of the spreadable legs 88 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve of Durman and Yoon with a further teaching of Yoon such that the side slit extends from the outer peripheral surface of the hollow main body to the internal space of the hollow main body. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 16, the valve of Durman and Yoon teaches the claimed invention of claim 13, however, Durman is silent with regards to the side slit comprises: a pair of side slits that each join with and run from the distal end slit disposed in the distal end surface in a direction toward the proximal end side of the hollow main body.
Nonetheless, Yoon further teaches that the side slit (92) comprises: 
a pair of side slits (92, see Fig. 5 which shows two side slits/gaps 92) that each join with and run from the distal end slit (See Fig. 5, which shows the two side joining and running from the distal end slit, as annotated in Fig. B above) disposed in the distal end surface (See Fig. B above) in a direction toward the proximal end side of the hollow main body (See Fig. B above which shows the pair of side slits disposed in a direction toward the proximal end side of the hollow main body).

With regards to claim 17, the valve of Durman and Yoon teaches the claimed invention of claim 16, however, Durman is silent with regards to the a first side slit of the pair of side slits is joined with a first end of the distal end slit on a first side of the hollow main body, and wherein a second side slit of the pair of side slits is joined with an opposite second end of the distal end slit on an opposite second side of the hollow main body.
Nonetheless, Yoon further teaches that a first side slit (See Examiner annotated Fig. 5 below, hereinafter Fig. C) of the pair of side slits is joined with a first end (See Fig. C below) of the distal end slit (See Fig. C below) on a first side of the hollow main body (See Fig. C below), and wherein a second side slit (The second side slit is not explicitly shown in Fig. 5. However, it is annotated in Fig. 5 as two 92 labels are in the figure. Therefore, it can be extrapolated that the second side slit is in an analogous position as the first side slit but on the opposite second side of the hollow main body) of the pair of side slits is joined with an opposite second end of the distal end slit (The second end of the distal end slit is also not explicitly shown in Fig. 5. However it could be extrapolated that it would be located on the opposite side of the hollow main body in an 

    PNG
    media_image3.png
    373
    580
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve Durman and Yoon with a further teaching of Yoon such that a first side slit of the pair of side slits is joined with a first end of the distal end slit on a first side of the hollow main body, and wherein a second side slit of the pair of side slits is joined with an opposite second end of the distal end slit on an opposite second side of the hollow main body. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 18, the valve of Durman and Yoon teaches the claimed invention of claim 17, and Durman further teaches (Figs. 1-12) that the valve (20) further comprises cylindrical portion (23) disposed between the hollow main body (See Examiner annotated Fig. A above) and the base (30), the cylindrical portion comprising an outer diameter less than an outer diameter of the base (See Fig. 5, which shows that the cylindrical portion 23 is has an outer diameter that is less than an outer diameter of the base 30)
With regards to claim 19, Durman discloses (Figs. 1-12) a medical valve (20) comprising: 
a cylindrical base (30) extending from a proximal surface (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. D) to a distal surface (See Fig. D below); 

    PNG
    media_image4.png
    439
    764
    media_image4.png
    Greyscale

a tapered body (25, 26) formed from the distal surface and extending a length to a distal end surface (See Fig. D above) of the tapered body, wherein a hollow volume (24) extends from the proximal surface of the cylindrical base into the tapered body (See Fig. 5); 

Durman is silent with regards to a first side slit extending from a first end of the end slit and along an outer periphery of the tapered body in a direction toward the proximal surface; and 
a second side slit extending from a second end of the end slit and along the outer periphery of the tapered body in the direction toward the proximal surface, wherein the second end of the end slit is arranged opposite the first end of the end slit, and wherein the first end slit and the second end slit separate the tapered body into a first deformable portion and an opposite second deformable portion.
Nonetheless, Yoon teaches a first side slit (92) extending from a first end (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. E) of the end slit (See Fig. E below) and along an outer periphery (The Examiner is interpreting the outer peripheral surfaces of the spreadable legs 88 to be the outer peripheral surface) of the tapered body in a direction toward the proximal surface (See Fig. E below); and 

    PNG
    media_image5.png
    402
    916
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    438
    520
    media_image6.png
    Greyscale


The valve of Durman modified in view of Yoon will hereinafter be referred to as the valve of Durman and Yoon.
With regards to claim 20, the valve of Durman and Yoon teaches the claimed invention of claim 19, however, Durman is silent with regards to the first deformable portion and the second deformable portion are elastically separable at the first and second side slits.
Nonetheless, a further teaching of Yoon teaches that the first deformable portion (See Fig. F above) and the second deformable portion (See Fig. F above) are elastically separable at the first and second side slits (92) (See Col. 5, lines 35-37 “elastic force”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve Durman and Yoon with a further teaching of Yoon such that the first deformable portion and the second deformable portion are elastically .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durman and Yoon as applied to claim 3 above, and in further view of Sylvanowicz et al. (US 5,304,156; hereinafter Sylvanowicz).
With regards to claim 4, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 3, however, Durman is silent with regards to the proximal end of the side slit being located at a proximal end of the cylindrical portion. 
Nonetheless, Sylvanowicz teaches varying the length of side slits such that the side  slits provide better insertion characteristics for differently sized devices inserted through the valve (See Col. 3, lines 60-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Durman and Yoon with a teaching of Sylvanowicz such that the  proximal end of the side slit is located at a proximal end of the cylindrical portion. One of ordinary skill in the art would have been motivated to make this modification, as Sylvanowicz teaches that it would have been obvious to modify the length of a slit, and thus where a proximal end of the slit is located (for example making the slit extend all the way to the proximal end of the cylindrical portion), to make it so that the slit provides better insertion characteristics for differently sized devices inserted through the valve (See Col. 3, lines 60-68).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durman and Yoon as applied to claim 5 above, and in further view of Herzig (US 3,825,157).
With regards to claim 8, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 5, Durman is silent with regards to the proximal end of the side slit is located on a distal end side with respect to a central position in an axial direction of the hollow main body.
Nonetheless, Herzig further teaches (Figs. 1-4) a valve body (10) wherein the proximal end (See Examiner annotated Fig. 1; hereinafter referred to as Fig. G) of the side slit (See Fig. G) is located on a distal end side (See Fig. G below) with respect to a central position in an axial direction of the hollow main body (See Fig. G below).

    PNG
    media_image7.png
    651
    734
    media_image7.png
    Greyscale

.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durman and Yoon as applied to claim 1 above, and in further view of Green et al. (US 5,180,373; hereinafter Green).
With regards to claim 10, the catheter assembly of Durman and Yoon teaches the claimed invention of claim 1, Durman further teaches (Figs. 1-12) an opening member (40) arranged in a lumen (See Fig. 10) of the catheter hub (37) which is displaceable in a distal direction with respect to the catheter hub to open the valve body (See Figs. 9-12).
However, Durman is silent with regards to the opening member being hollow.
Nonetheless, Green teaches a hollow opening member (“drainage or fluid introduction tubes or the like” – see lines 32-35 col. 3) arranged in a lumen (interior of 15) of the catheter hub (15) which is displaceable in a distal direction with respect to the catheter hub to open a valve body (diaphragm 30) (see lines 5-34 col. 3 & lines 56-68 col. 4 – it is clear that any object including drainage or fluid introduction tubes is intended to be inserted into a lumen of the catheter hub 15 and be displaced in a distal direction with respect to the catheter hub and open the valve body 30 of Green such that it can be inserted into a patient).

The catheter assembly of Durman and Yoon modified in view of Green will hereinafter be referred to as the catheter assembly of Durman, Yoon, and Green
With regards to claim 11, the catheter assembly of Durman, Yoon, and Green teaches the claimed invention of claim 10, and Durman further teaches that in a state in which the opening member (40) opens the valve body (20) (See Figs. 9-12), the distal end slit (29) of the valve body is deformed along an outer shape of the opening member (See Figs. 9-12).
	Durman is silent with regards to a gap of the side slit is widened in a distal direction and that the opening member is hollow.
	Nonetheless, Yoon further teaches (Figs. 5-6) an opening member (98) opening the valve body (84) such that a gap of the side slit (92) is widened in a distal direction (See Examiner annotated Fig. 6 below, hereinafter referred to as Fig. H). 

    PNG
    media_image8.png
    526
    508
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Durman, Yoon, and Green with a further teaching of Yoon such that a gap of the side slit is widened in a distal direction. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon). 
Furthermore, the catheter assembly of Durman, Yoon, and Green teaches that the opening member may be hollow as explained within the aforementioned rejection of claim 10 above so no further explanation or modification is necessary.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durman and Yoon as applied to claim 13 above, and in further view of Keyser (US 2013/0204226).
With regards to claim 14, the valve of Durman and Yoon teaches the claimed invention of claim 13, however, Durman is silent with regards to a proximal end of the side slit is located at a proximal end of the hollow main body.
Nonetheless, Keyser further teaches a proximal end (See Fig. I below) of the side slit (43) is located at a proximal end of the hollow main body (46). 

    PNG
    media_image9.png
    519
    556
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve of Durman and Yoon with a teaching of Keyser such that a proximal end of the side slit is located at a proximal end of the hollow main body. One of ordinary skill in the art would have been motivated to make this modification, as the slits terminating in the second recess without reaching the shoulder between the first and second recesses creates a tighter seal on the needle or a stronger return force to the normally closed position as shown in Fig. 4 of Keyser (See [0059] of Keyser).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durman and Yoon as applied to claim 13 above, and in further view of Riza et al. (US 5,993,471; hereinafter “Riza”).
With regards to claim 15, the valve of Durman and Yoon teaches the claimed invention of claim 13, however Durman is silent with regards to a proximal end of the side slit terminates at a point between the hollow main body and the base.
Nonetheless, Riza teaches (Figs. 1-8) a proximal end (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. J) of the side slit (52) terminates at a point between the hollow main body (Compare annotated Fig. J below with Fig. 2, which shows the annotated main body to be hollow) and the base (46).

    PNG
    media_image10.png
    503
    644
    media_image10.png
    Greyscale

.
Claims 1-3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiejima (US 2004/0158208) in view of Yoon.
With regards to claim 1, Hiejima discloses (Figs. 1-9) a catheter assembly (See Fig. 1) comprising: 
a catheter (1); 
a catheter hub (2) fixed to the catheter (See Fig. 1); and 
a valve body (3) provided in the catheter hub (See Fig. 5), wherein the valve body includes a hollow main body (See Examiner annotated Fig. 5 below, hereinafter referred to as Fig. K) provided with a distal end surface located at a distal end of the valve body (See Fig. K below), and 

    PNG
    media_image11.png
    576
    889
    media_image11.png
    Greyscale

a fixing portion (See Fig. K above) for fixing the valve body to the catheter hub (See [0062] “as large-diameter portions 16 each having a diameter larger than the inside diameter of the rear end of the taper portion 10.”), at least a part of an outer peripheral surface (See Fig. K above) of the hollow main body is inclined with respect to a central axis of the valve body (See Fig. 5, which shows that at least a part of the outer peripheral surface of the hollow main body is inclined with respect to a central axis of the valve body), at least a part of an inner peripheral surface (See Fig. K above) in an internal cavity (See Fig. K above) of the hollow main body is inclined with respect to the central axis (See Fig. 5, which shows that the inner peripheral surface in an internal cavity is inclined with respect to the central axis), and the hollow main body includes a distal end slit (18) provided on the distal end surface (See Fig. K above).
Hiejima is silent with regards to a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Hiejima with a teaching of Yoon such that the valve body of Hiejima includes a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
The catheter assembly of Hiejima modified in view of Yoon will hereinafter be referred to as the catheter assembly of Hiejima and Yoon.
With regards to claim 2, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 1, however, Hiejima is silent with regards to the side slit comprises: a pair of side slits that are continuous from the distal end surface in a slit length direction of the distal end slit.
Nonetheless, Yoon further teaches (Figs. 5-6) that the side slit (92) comprises: 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Hiejima and Yoon with a further teaching of Yoon such that the valve body of Hiejima and Yoon includes a side slit comprising a pair of side slits that are continuous from the distal end surface in a slit length direction of the distal end slit. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 3, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 1, and Hiejima further teaches (Figs. 1-9) that the valve body (3) includes a cylindrical portion (See Fig. K above) formed to be thinner than the fixing portion (See Fig. K above) between the hollow main body (See Fig. K above) and the fixing portion.
With regards to claim 5, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 1, however, Hiejima is silent with regards to a proximal end of the side slit is located on a distal end side with respect to a proximal end of the hollow main body.
Nonetheless, Yoon further teaches (Figs. 5-6) a proximal end (94) of the side slit (92) is located on a distal end side with respect to a proximal end (See Fig. B above) of the hollow main body (See Fig. B above) (See Fig. B above which shows the proximal end of the side slit being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Hiejima and Yoon with a further teaching of Yoon such that a proximal end of the side slit is located on a distal end side with respect to a proximal end of the hollow main body. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 6, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 1, however, Hiejima is silent with regards to a proximal end of the side slit is located on a distal end side with respect to a distal end of the fixing portion.
Nonetheless, Yoon further teaches (Figs. 5-6) a proximal end (94) of the side slit (92) is located on a distal end side with respect to a distal end (See Fig. B above) of the fixing portion (See Fig. B above) (See Fig. B above which shows the proximal end of the side slit being located distal to the distal end of the fixing portion. Therefore, the proximal end of the side slit is located on a distal end side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Hiejima and Yoon with a further teaching of Yoon such that a proximal end of the side slit is located on a distal end side with respect to a distal end of the fixing portion. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs 
With regards to claim 7, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 5, however, Hiejima is silent with regards to the proximal end of the side slit is located on a proximal end side with respect to a central position in an axial direction of the hollow main body.
Nonetheless, Yoon further teaches (Figs. 5-6) that the proximal end (94) of the side slit (92) is located on a proximal end side with respect to a central position (the central position being the center of the hollow main body) in an axial direction of the hollow main body (See Fig. 5 above, which shows the proximal end of the side slit being located proximal to a central position of the hollow main body. Therefore, the proximal end of the side slit is located on a proximal end side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Hiejima and Yoon with a further teaching of Yoon such that the proximal end of the side slit is located on a proximal end side with respect to a central position in an axial direction of the hollow main body. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon).
With regards to claim 9, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 1, and Hiejima further teaches (Figs. 1-9) that the catheter assembly 

    PNG
    media_image12.png
    551
    642
    media_image12.png
    Greyscale

With regards to claim 10, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 1, Hiejima further teaches (Figs. 1-9) an hollow opening member (4) arranged in a lumen (See Fig. 3) of the catheter hub (2) which is displaceable in a distal direction with respect to the catheter hub to open the valve body (See Figs. 1-9).
With regards to claim 11, the catheter assembly of Hiejima and Yoon teaches the claimed invention of claim 10, and Hiejima further teaches that in a state in which the hollow 
	Hiejima is silent with regards to a gap of the side slit being widened in a distal direction.
	Nonetheless, Yoon further teaches (Figs. 5-6) an opening member (98) opening the valve body (84) such that a gap of the side slit (92) is widened in a distal direction (See Fig. H above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Hiejima and Yoon with a further teaching of Yoon such that a gap of the side slit is widened in a distal direction. One of ordinary skill in the art would have been motivated to make this modification, as the side slit/gaps allow the outer peripheral surface/legs to spread apart and thereby sealingly engage the surgical instrument regardless of the diameter thereof. Therefore, the valve allows passage of variable size to accommodate surgical instruments of various sizes. (See Col. 5, lines 35-49 of Yoon). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willis et al. (US 2005/0187524) See Figs 4-14. 
Yoon (US 5,814,026). See Fig. 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Examiner, Art Unit 3783